Mr. Presiding Justice Brown delivered the opinion of the court. 4. Fraudulent conveyances, § 49*—effect of solvency as to conveyance of husband to wife. In an action to subject real estate standing in the name of a wife to the lien of judgment against her deceased husband’s estate and for relief within the general purpose of a creditor’s bill, the question is one of the grantor’s solvency at the time of the voluntary conveyance, in spite of the rule that such a conveyance under former decisions seems to have been held invalid unless the grantor is pecuniarily able to withdraw the amount of his donation from his estate without the least hazard to his creditors. 5. Fraudulent conveyances, § 45*—how solvency bears on fraud. In an action for relief as against a conveyance of real estate, while, if a fraudulent intent is shown by, or can be properly inferred from competent evidence presented, the conveyance can be set aside, and insolvency in such a case may be only one of the circumstances from which the intent may he inferred and the absence of insolvency . may not be conclusive against such fraudulent intent to hinder and delay creditors, yet solvency at the time of the conveyance tends strongly to negative said intent. 6. Fraudulent conveyances, § 91*—effect of husband’s acting as agent for wife. In an action to subject to a lien of a judgment against a husband’s estate, real estate conveyed without consideration by him to his wife, held the wife’s title was not affected by the fact that the husband afterwards acted for her in the collection of rents or by the fact that such income was mingled with his own money in his bank account. 7. Executors and administrators, § 467*—insufficiency of evidence to show purchase on behalf of executrix. Where, in an action to subject real estate to the lien of a judgment, it was contended that a sale under order of the Probate Court was only colorable, fraudulently designed to defraud creditors and void as a sale really to the executrix herself, held that the sale was valid in the absence of a showing of bad faith. 8. Executors and administrators, § 454*—mere inadequacy of price insufficient for vacating judicial sale. The fact that real estate sold under an order of the Probate Court to pay debts fails to bring its full value in the absence of bad faith is not sufficient to require that it be set aside, inadequacy of price being not infrequently associated with judicial sales, especially of property subject to mortgage and dower claims.